Citation Nr: 1624709	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a lung disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 1974.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board denied the appeal of entitlement to service connection for arteriosclerotic heart disease and remanded the claim of entitlement to service connection for lung disease in a January 2015 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a joint motion of the parties and remanded the claim of entitlement to service connection for arteriosclerotic heart disease to the Board for action consistent with the joint motion.  The claim of entitlement to service connection for lung disease was readjudicated by the originating agency in February 2016 and has since been returned to the Board for further appellate action.

After a February 2016 supplemental statement of the case was issued by the RO, a private medical opinion regarding the Veteran's claim for service connection for lung disease was added to the record without a waiver of the Veteran's right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran was exposed to herbicides in Da Nang, Vietnam, and subsequently developed arteriosclerotic heart disease.

2.  The Veteran's lung disease is related to exposure to asbestos in active service.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's arteriosclerotic heart disease is presumed on the basis of his exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for lung disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for heart disease and a lung disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops ischemic heart disease to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, the VA Adjudication Procedures Manual, M21-1 Manual Rewrite (M21-1MR) addresses asbestos-related compensation claims.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section I, and Part IV, Subpart ii, Chapter 2, Section C.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related diseases under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The M21-1MR provides that VA must determine whether service records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

The M21-1MR provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx, and urogenital system.  The M21-1MR also lists some of the major occupations involving exposure to asbestos, such as mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacturing and servicing of friction products, and manufacturing and installation of products such as roofing and flooring materials and military equipment.  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Arteriosclerotic Heart Disease

The Veteran asserts that service connection is warranted for arteriosclerotic heart disease due to exposure to herbicides in active service.  

The Veteran's DD Form 214 indicates that the Veteran's military occupational specialty was radio operator.

Service personnel records confirm the Veteran was stationed aboard the U.S.S. Saratoga in the waters off the Republic of Vietnam from May 1972 to January 1973.  A February 1972 memorandum to the communications department head indicated that the Veteran was granted top secret clearance.  A December 1973 performance evaluation indicated the Veteran's duties were of administrative supervisor and that he was responsible for operating the naval vessel's communications administrative office.

The Veteran submitted treatise information indicating that the U.S.S. Saratoga was stationed in the Gulf of Tonkin between May 1972 to December 1972 and that its aircraft engaged in aerial combat operations in Vietnam until January 1973.

In February 2011, the Veteran reported that he was a supervisor in the communications division of the U.S.S. Saratoga during its operations in the Tonkin Gulf and on one occasion flew to Da Nang with a classified materials control officer to collect cryptographic materials and devices that needed to be installed in the attack aircraft on the ship.  He recalled the name of the site to be NAVCOMMFAC Da Nang, described the location as the triangle building in Da Nang East, and indicated that he was on the ground in the Republic of Vietnam for no more than two hours.

A September 2010 private treatment report reveals a diagnostic impression of coronary artery disease in the native vessel which was stable and asymptomatic.  In March 2011 the Veteran underwent cardiac catheterization.  

A May 2011 Request for Information response noted the U.S.S. Saratoga was in the official waters of the Republic of Vietnam between May 1972 to January 1973, but was unable to verify any in-country service.

In the Board's opinion, the above evidence supporting a finding that the Veteran was exposed to herbicides while on a mission to Da Nang is at least in equipoise with that against such a finding.  The Board has found the Veteran's statements concerning the nature of his service to be competent and credible as they are internally consistent and consistent with other evidence of record.  Service records indicating that the Veteran served as a communications office supervisor aboard the U.S.S. Saratoga and had top secret security clearance are not inconsistent with the Veteran's contentions that he assisted a classified material control officer in Da Nang with the collection of cryptographic materials and devices that needed to be installed on the ship.  Therefore, the Board finds that he was exposed to herbicides in service and is entitled to service connection for arteriosclerotic heart disease on a presumptive basis.

Lung Disability

The Veteran contends he has a lung disability related to asbestos and fiberglass exposure while stationed aboard the U.S.S. Saratoga that was dry docked at Portsmouth Naval Shipyard for removal of asbestos insulation.  The Veteran reported that he supervised communications personnel that removed asbestos material from communications areas and saw airborne asbestos particulates.  He indicated that he had no other asbestos exposure.

The Veteran served in the United States Navy from October 1970 to July 1974, during which time VA has conceded that he was exposed to asbestos.  The question of asbestos exposure is not at issue.  Rather, the question at hand is whether the Veteran has a current pulmonary disability related to in-service asbestos exposure or otherwise related to the Veteran's active service.

Service treatment records (STRs) are negative for complaints or treatment for a lung disorder.

A December 2010 private chest X-ray report gave an impression of stable right lower lobe noncalcified pulmonary nodule, numerous mediastinal lymph nodes, bullous changes in the lung apices probably related to emphysema, and severe focal narrowing within the left subclavian artery.

In a July 2015 VA examination report, the Veteran reported symptoms of difficulty breathing that began ten years prior with shortness of breath and low oxygen levels and that he smoked one pack per day for 47 years.  The examiner noted a 2005 diagnosis of chronic obstructive pulmonary disorder (COPD) and 2010 diagnosis of pulmonary nodule, indicating that the pulmonary nodule was stable and untreated and that a computed tomography (CT) scan did not show evidence of asbestosis.  The examiner found it was less likely as not that the Veteran's COPD and lung nodules were incurred in or caused by active service, to include asbestos exposure because there was no evidence of asbestosis and the Veteran was diagnosed with COPD and lung nodule.

In a February 2016 private opinion, Dr. M.I. indicated that he was the Veteran's treating physician for end stage restrictive lung disease.  Dr. M.I. stated he consulted with another physician and found the Veteran had a diagnosis of interstitial lung disease that caused restrictive presentation with a clinical and radiographic pattern consistent with asbestosis; he explained that the VA examiner incorrectly diagnosed COPD.  Dr. M.I. opined that it was more likely than not that the Veteran's lung disease was a result of exposure to asbestos in active service.  In support of the opinion, Dr. M.I. noted that the Veteran was stationed aboard the U.S.S. Saratoga, was exposed to asbestos in active service, and that there was a characteristically long lag time between exposure to asbestos and a clinical demonstration of lung disease.  Additionally, Dr. M.I. asserted that he is an expert in lung disease, to include asbestosis.  

Based on the foregoing, the Board concludes that the Veteran's lung disease is related to his active service.  

The Board acknowledges that the February 2015 VA opinion is against the Veteran's claim.  However, the Board finds the opinion of little probative value because the examiner provides a conclusory opinion without adequate supporting rationale that explained why the Veteran's diagnoses of COPD and lung nodule without evidence of asbestosis made it unlikely that the lung disorders were related to the Veteran's active service.   

The Board has found the Veteran's statements concerning his in-service asbestos exposure to be competent and credible.  Moreover, the Board finds the private medical statement from Dr. M.I. relating the Veteran's current lung disease to asbestos exposure in active service places the evidence in favor of the claim at least in equipoise with that against the claim.  

As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for lung disease is warranted.










ORDER

Service connection for arteriosclerotic heart disease is granted.

Service connection for a lung disability is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


